MEMORANDUM **
Tyrone L. Garner, a Nevada state prisoner, appeals pro se fi-om the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging prison officials denied him access to the courts by mishandling his legal mail. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Buono v. Norton, 371 F.3d 543, 545 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment for defendants Ashcraft and Neven because Garner failed to raise a genuine issue of material fact as to whether either Ashcraft or Neven personally participated in the mishandling of Garner’s legal mail. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989) (liability under section 1983 arises only upon a showing of personal participation by the defendant in the alleged constitutional deprivation).
The district court properly granted summary judgment for defendants Perkins and Lightsey because Garner failed to raise a genuine issue of material fact as to *604whether Perkins or Lightsey acted with anything other than negligence. See Stevenson v. Koskey, 877 F.2d 1435, 1441 (9th Cir.1989) (mere negligence does not sustain a due process claim under section 1983).
Garner’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.